Executive Officer Fiscal Year 2007 Bonus Plan

VistaPrint Limited

July 1, 2006 to June 30, 2007



The Executive Officer Bonus Plan (the "Plan") will be reviewed annually and may
be changed at any time by the Compensation Committee of the Board of Directors
of VistaPrint Limited (the "Company"). The Company does not guarantee that a
bonus plan will exist each year, or that bonuses will be paid in any given
quarter or year. The Plan does not guarantee continued employment with the
Company. The Plan is based on Company performance and the Company reserves the
exclusive right to modify or terminate the Plan at its discretion at any time.
For purposes of illustration and not limitation, the Company may modify its
financial targets should it participate in a business combination.

I. Eligibility

Executive officers of the Company and its various subsidiaries, as designated by
the Board of Directors of VistaPrint Limited, are eligible to participate in the
Plan. The current executive officers and their target bonus compensation under
the plan are set forth in Annex A hereto. Executive officers hired or designated
during fiscal year 2007 are eligible for a prorated bonus based on eligible base
salary earnings for the remainder of the quarter.

II. Participation Levels



All executive officers' incentive bonuses will be determined in accordance with
the Plan. Eligible bonus will be based on a fixed target of a given dollar
amount but may be less than, equal to, or greater than the target bonus based
upon the Company's overall performance against its financial goals.

III. Company Goals: Revenue and Earnings Per Share (EPS)

Executive Officer bonuses shall be based solely upon the Company's performance
against quarterly and annual revenue and earnings per share goals that have been
determined by the Board of Directors of VistaPrint Limited. The EPS and the
Revenue bonus goals and achievement against those goals are based on the
worldwide earnings per share and worldwide revenues of VistaPrint Limited.



Bonuses are to be paid quarterly, approximately 30 days following the
publication by management of the Company's quarterly financial results. Target
bonuses for executive officers will be allocated into two categories as follows:
50% to achievement of Revenue targets, and 50% to achievement of EPS targets.
Such targets shall be based upon budget targets established by the Board of
Directors. For the purposes of the bonus calculation:
 * "Revenue" is defined as net revenue for the consolidated whole of VistaPrint
   Limited and all of its subsidiaries; and
 * "EPS" is defined as earnings per share, on a fully diluted basis, calculated
   in accordance with US GAAP but excluding share option compensation expense
   determined in accordance with FAS 123R, for the consolidated whole of
   VistaPrint Limited and all of its subsidiaries.

No quarterly executive officer bonuses will be paid for either Revenue or EPS
achievements if, for that quarter, Revenue is less than 90% of budget goals; or
if, for that quarter, EPS is less than 90% of budget goals. Thereafter, bonuses
will be paid for each category independently according to the tables below.

Revenue

 

 

Earnings Per Share

% of Target

Bonus Multiplier

 

 

% of Target

Bonus Multiplier

<

89.99%

0%

 

 

<

89.99%

0%

90%

50%

 

 

90%

25%

100%

100%

 

 

100%

100%

105%

200%

 

 

>

115%

200%

>

110%

300%





















 * Interpolate a straight line between the above table entries.
 * Example for an executive with a total target bonus of $30,000: if Company
   achieves 105% of its Revenue target and 90% of EPS target, the executive gets
   (200% x $20,000) + (25% x $10,000) = $42,500 actual bonus.
 * End-of-year true-up clause for executive officers: upon publication of
   audited financials for a given fiscal year, fourth quarter bonuses will be
   adjusted upward (or downward as far as zero Q4 bonus) so that the full-year
   actual bonuses paid reflect the full-year actual results achieved.



ANNEX A

Executive Officers and Target and Maximum Bonuses

Executive Officer

Target Quarterly Bonus

Target Annual Bonus

Maximum Bonus

Robert Keane (CEO)

$63,197

$252,788

$631,964

Alexander Schowtka (COO)

$27,500

$110,000

$274,997

Anne Drapeau (EVP Human Resources & Chief People Officer)

$32,000

$128,000

$319,997

Janet Holian (CMO)

$32,000

$128,000

$319,997

CFO

$32,000

$128,000

$319,997